DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a CON of 14/984,327 (now PAT 10,546,349) filed on 12/30/2015.

Status of Claims
	Claim 1 is cancelled.
	Claims 2-12 are pending and rejected.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards a method of implementing aggregated order quantity modification with two electronic exchanges.  The concept is clearly related to managing interaction between people (i.e. trading between entities), thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or 
Step 1: The claims 2-12 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Claims 2-12 are directed to a method/process.
Step 2A: The claims are directed to an abstract idea.
Prong One
The claims are directed towards a method of implementing aggregated order quantity modification with two electronic exchanges.  Independent claim 2, for example, 
Prong Two
Independent claim 2 recites only a computing device as additional element.  The additional element is claimed to perform basic computer functions, such as determining an aggregated order based on a first trade order and a second trade order (i.e. “receiving, processing, and storing data”); allocating & submitting a first and a second quantity to a first exchange and a second exchange based on a first allocation percentage and a second allocation percentage, respectively (i.e. “receiving, processing, and storing data”, “receiving or transmitting data over a network”, and MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Dependent claims 3 and 4 further recite a first trading device and a second trading device, but they are also claimed to perform basic computer function – receiving trade orders (i.e. “receiving or transmitting data over a network”).  Dependent claims 5-12 do not recite any additional element.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The functions performed by the computing device can be performed by human with basic communication tool.  For example, a human operator can receive and submit trade orders via telephone, and perform the allocation and calculation steps in the mind.  The computing device is merely an extra-solution.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technology in a networked computer environment.  The present claims do not recite limitations that 
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a computing device, a first trading device, and a second trading device as additional elements.  Examiner points out that the additional elements are generic computers.  Paragraph 0032 of the specification discloses the trading device(s) may include “a desktop computer, hand-held device, laptop, server, a portable computing device, a trading terminal, and embedded trading system, a workstation, an algorithmic trading system such as a ‘black box’ or ‘grey box’ system, cluster of computer, or a combination thereof”.  Paragraph 0061-0066 of the specification disclose the computing device includes a communication network, a processor, a memory, an interface, an input device, and an output device (thus it is essentially a generic general purpose computer).  The additional elements are claimed to perform basic computer functions, such as determining an aggregated order based on a first trade order and a second trade order (i.e. “receiving, processing, and storing data”); allocating & submitting a first and a second quantity to a first exchange and a second exchange based on a first allocation percentage and a second allocation percentage, respectively (i.e. “receiving, processing, and storing data”, “receiving or transmitting data over a network”, and “performing repetitive calculations”); receiving a request to modify a trade order associated with the aggregated order (i.e. “receiving, MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Prior Art Cited Not Applied
	West et al. (Patent No.: US 7,809,628) teaches aggregating order quantities, but it does not teach allocating orders between two exchanges based on predetermined percentage.
Cheng et al. (Patent No.: US 8,533,104) teaches allocating order among multiple brokers, but it does not teach aggregating trade orders for the same tradeable object and allocating the order quantity between two exchanges.

Burns et al. (Patent No.: US 7,571,134) teaches combining orders and allocating the order quantity between two tradeable objects using at least one quantity allocation rule, but it does not teach aggregating trade orders for the same tradeable object and allocating the order quantity between two exchanges.
Examiner has performed a full search, but has not found prior art that teaches every limitations of the present claims.  Therefore, no rejection under 35 U.S.C. 102/103 is cited in this Office Action.

Response to Remarks
	Double Patenting
	Examiner withdraws the Double Patenting rejection in response to Applicant’s submission of Terminal Disclaimer filed on 01/13/2022.

	Claim Rejections – 35 U.S.C. 101
Applicant's arguments filed on 01/13/2022 have been fully considered but they are not persuasive.  Applicant only argued that the present claims are similar to the claims in the allowed parent application 14/984,327 (now PAT 10,546,349).  Applicant did not specifically address Examiner’s rejection filed on 09/13/2021.  Examiner points out that each application has to be prosecuted individually.  Although the laws related to   Examiner maintains the ground of rejection under 35 U.S.C. 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAR-2022